Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Regarding the 103 rejections to claims 1-3 and 8, Applicant traverses the use of Malky for a “test mode” and the use of Kempf for a “thermal water stop bypass valve”, see page 7 and page 9, filed August 20th, 2021, with respect to the rejection(s) of claim(s) 1-3 and 8 under §103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528).
Regarding the 103 rejections to claims 4-6, and 9, Arguments made rely predominantly on the arguments made between the combination of Acker, Malky, and Kempf. However, those are addressed above and although the arguments for claims 4-6 have been considered but are not persuasive, a new ground(s) of rejection has been made in the Office Action below in response to the arguments of claims 1-3 and 8.
Regarding claim 9, Applicant further traverses Zakryk does not teach amended claims. For clarity, the reliance on Zakryk teaches a pump and heating mechanism controlled by controllers that have different modes: disengaged or engaged. For each controller in the disengage condition, Zakryk teaches the pump will not operate and further teaches that the controllers may also be associated with the pump.  Therefore, Applicant’s arguments for original claim 9 have been considered but are not persuasive; however, a new ground(s) of rejection has been made in the Office Action below in response to the arguments of claims 1-3 and 8.
Regarding the 103 rejections to claim 7, Arguments made on previous arguments which have been considered above and are not persuasive; however, a new ground(s) of rejection has been made in the Office Action below in response to the arguments of claims 1-3 and 8.
Regarding the 103 rejections to claims 10-12, claims have been amended and are addressed in the Office Action below and a new ground(s) of rejection has been made in response to the arguments of claims 1-3 and 8.
Regarding the 103 rejections to claim 13, claim 10 that dependent claim 13 relies on has been amended and is addressed in the Office Action below and a new ground(s) of rejection has been made in response to the arguments of claims 1-3 and 8.
Regarding the 103 rejections to claim 14, Examiner notes that claim 14 is newly presented and is address in the Office Action below and a new ground(s) of rejection has been made in response to the arguments of claims 1-3 and 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528).
Regarding claim 1, Acker teaches a water heating apparatus (10) that outputs hot water to a hot water supply faucet (38, 18), the water heating apparatus comprising (10): a heating mechanism (12); an inner path (24) that forms, when a circulation pump (30) is activated while the hot water supply faucet (38, 18) is closed, an immediate hot water supply circulation path (hot water line and return line, Figure 1) through which a fluid passes through the heating mechanism (12), together with an outer path (26) threshold temperature) while the circulation pump (30) and the heating mechanism (12) are active (paragraph 0050).
However, Acker does not expressly teach in a test mode, whether the immediate hot water supply circulation path has been formed by connection of a thermal water stop bypass valve.
Sturm teaches a test mode (paragraph 0054) to detect component failures and ensure safe operation as well as safe use of the water (paragraphs 0053 to 0058).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the controller of Acker to include a test mode in view of the teachings of Sturm to detect component failures and ensure safe operation as well as safe use of the water.
Malky teaches the technique of a water heating system with a controller used to indicate that the water loop is blocked (paragraphs 0110 and 0112: in one embodiment the water supply temperature reading from the temperature sensor disposed to measure a temperature of the supply water supplied to the water loop and the return line temperature reading from the temperature sensor located in the return line proximate the boiler may be used to generate an alert. The alert may be generated in response to a difference between the water supply temperature reading and the return line temperature reading exceeding a predetermined maximum temperature difference indicative of a possible failure in the water loop. The failure alert may indicate that the supply pump has stopped working, or that the water loop is blocked) to identify system failures and improve efficient control (paragraph 0082).

Kempf teaches it is known in the art that the use of bypass valves (16, Figure 1) and/or water recirculation systems in home or industrial water distribution systems to overcome the problems described above have been known for some time (column 2 lines 36 to 41) to avoid supplying cold or tepid water at the hot water side of the piping system (column 2 lines 36 to 41) and to automatically bypass water from a fixture so as to maintain hot water at the fixture (column 7 lines 46 to 47).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a bypass valve in view of the teachings of Kempf to avoid supplying cold or tepid water at the hot water side of the piping system to automatically bypass water from a fixture so as to maintain hot water at the fixture.
For clarity, Acker teaches a system much like that of the Applicant but does not teach a separate mode or the use of a thermal water stop bypass valve. Sturm teaches that it is known in the art to use a test mode to determine if pieces of equipment are malfunctioning, thereby providing motivation to combine as an improvement that would yield predictable results. Malky teaches that controllers may also determine if the system as a whole is functioning properly including the use of temperature sensors to determine if a water loop is blocked, thereby providing motivation to combine as an improvement to the combined teachings that would yield predictable results, including indicating a blocked water loop. Kempf teaches it is known in the art to use bypass valves and/or circulation systems to avoid supplying cold or tepid water at the hot water side of the piping system. Therefore, it would have been obvious to a person having ordinary skill in the art to use a bypass valve or a pipe to avoid supplying cold or tepid water at the hot water side of the piping system and to automatically bypass water from a fixture so as 
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the controller determines that the immediate hot water supply circulation path has been formed without connection of the thermal water stop bypass valve when the temperature detector senses increase in temperature of the fluid to the criterion temperature while the circulation pump and the heating mechanism are active.
Malky further teaches wherein the controller (220) determines that the immediate hot water supply circulation path has been formed (136, 138) without connection of the thermal water stop bypass valve when the temperature detector (150) senses increase in temperature of the fluid to the criterion temperature (152) while the circulation pump (140) and the heating mechanism (124) are active (paragraphs 0110 and 0112) to identify system failures and improve efficient control (paragraph 0082).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Acker with wherein the controller determines that the immediate hot water supply circulation path has been formed without connection of the thermal water stop bypass valve when the temperature detector senses increase in temperature of the fluid to the criterion temperature while the circulation pump and the heating mechanism are active in view of the further teachings of Malky to identify system failures and improve efficient control.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the controller determines that the immediate hot 
Malky further teaches wherein the controller (220) determines that the immediate hot water supply circulation path has been formed (136, 138) by connection of the thermal water stop bypass valve when the temperature detector (150) does not sense increase in temperature of the fluid to the criterion temperature (152) in spite of lapse of a predetermined time period (paragraph 0114) while the circulation pump (140) and the heating mechanism (124) are active (paragraphs 0110 and 0112) to identify system failures and improve efficient control (paragraph 0082).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the temperature detector does not sense increase in temperature of the fluid to the criterion temperature in spite of lapse of a predetermined time period while the circulation pump and the heating mechanism are active in view of the further teachings of Malky to identify system failures and improve efficient control.
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teaches wherein the controller (Acker: microchip) prohibits start of the test mode (Acker: which is programmed to send a signal when the appliance is activated for use but before actual start of an appliance cycle) when the temperature of the fluid detected by the temperature detector (Acker: 42D) is higher than the criterion temperature (Acker: threshold.
Claim 4, 5, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528) as applied to claim 1 in further view of Zakryk (US Patent No. 6109050)
Regarding claim 4, the combined teachings teach the invention as described above and further teach further comprising a flow rate detector (Acker: 42D) that senses a flow in the immediate hot water supply circulation path (Acker: hot water line and return line, Figure 1).
However, the combined teachings do not expressly teach wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector senses lowering in flow rate in the immediate hot water supply circulation path before the temperature detector senses increase in temperature of the fluid to the criterion temperature.
Zakryk teaches wherein the controller (2’) determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector (20) senses lowering in flow rate in the immediate hot water supply circulation path (Figure 1) … of the fluid to the criterion temperature (column 7 lines 33 to 57) to prevent hazardous conditions (column 7 line 38 to 47).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to include wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector senses lowering in flow rate in the immediate hot water supply circulation path before the temperature detector senses increase in temperature of the fluid to the criterion temperature in view of the teachings of Zakryk to prevent hazardous conditions.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further teaches before the temperature detector senses increase in temperature in view of the further teachings of Malky to identify system failures and improve efficient control.
Regarding Claim 5, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein in the test mode, the controller establishes a state that the circulation pump and the heating mechanism are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism has been deactivated and the circulation pump is active.
Zakryk further teaches wherein in the test mode (disengaged mode), the controller establishes a state that the circulation pump and the heating mechanism (refrigeration unit) are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism (refrigeration unit) has been deactivated and the circulation pump is active (column 8 line 54 to column 9 line 13) to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit (column 4 lines 21 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the test mode, the controller establishes a state that the circulation pump and the heating mechanism are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism has been deactivated and the circulation pump is active in view of the further teachings of Zakryk to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit.
Regarding claim 6, the combined teachings teach the invention as described above and further teach further comprising a flow rate detector (Acker: 42D) that senses a flow in the immediate hot water supply circulation path (Acker: hot water line and return line, Figure 1).
However, the combined teachings do not expressly teach wherein in the test mode, the controller establishes a state that the circulation pump and the heating mechanism are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism has been deactivated and the circulation pump is active.
Zakryk teaches wherein in the test mode (disengaged mode), the controller establishes a state that the circulation pump and the heating mechanism (refrigeration unit) are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism (refrigeration unit) has been deactivated and the circulation pump is active (column 8 line 54 to column 9 line 13) to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit (column 4 lines 21 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the test mode, the controller establishes a state that the circulation pump and the heating mechanism are active after the flow rate detector has sensed the flow in the immediate hot water supply circulation path while the heating mechanism has been deactivated and the circulation pump is active in view of the teachings of Zakryk to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit.
Regarding Claim 9, the combined teachings teach the invention as described above and further teach wherein the controller includes a storage (Acker: paragraph 0020) that stores a result of determination as to whether the thermal water stop bypass valve is connected in the test mode (Acker: paragraph 0052) … in accordance with the result of determination stored in the storage (Acker: 
Zakryk teaches and the controller switches a condition for deactivating the circulation pump and the heating mechanism in an immediate hot water supply operation mode in which the circulation pump and the heating mechanism are activated (column 8 line 54 to column 9 lines 13) to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit (column 4 lines 21 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and the controller switches a condition for deactivating the circulation pump and the heating mechanism in an immediate hot water supply operation mode in which the circulation pump and the heating mechanism are activated in view of the teachings of Zakryk to provide for the effective bypassing of a timer control which is utilized normally to control operation of the pool pump and/or heater unit.
Kempf further teaches while the hot water supply faucet is closed (column 26 lines 51 to 53, Mode: Pump on, valves closed, hot water line heats up) to automatically bypass water from a fixture so as to maintain hot water at the fixture (column 7 lines 46 to 47).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include while the hot water supply faucet is closed in view of the further teachings of Kempf to automatically bypass water from a fixture so as to maintain hot water at the fixture.
Regarding claim 14, as applied to claim 9, the combined teachings teach the invention as described above and further teach further comprising a flow rate detector (Acker: 42D) that senses a flow in the immediate hot water supply circulation path (Acker: hot water line and return line, Figure 1); the controller is configured to instruct to deactivate the circulation pump and heating mechanism on condition that a temperature detected by the temperature detector becomes higher than a predetermined threshold value (Acker: paragraph 0060 to 0061, paragraph 0035)
However, the combined teachings do not expressly teach wherein in a case it is determined in the test mode that the thermal water stop bypass valve is not connected; and in a case it is determined in the test mode that the thermal water stop bypass valve is connected, … on condition that a flow rate detected by flow rate detector is lower than a predetermined threshold value. 
Zakryk further teaches wherein in a case it is determined in the test mode that the thermal water stop bypass valve is not connected (column 7 lines 33 to 57) … ; and in a case it is determined in the test mode that the thermal water stop bypass valve is connected (column 7 lines 33 to 57), … on condition that a flow rate detected by flow rate detector (20) is lower than a predetermined threshold value (column 7 lines 48 to 57, disengaged mode) to prevent hazardous conditions (column 7 line 38 to 47).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include wherein in a case it is determined in the test mode that the thermal water stop bypass valve is not connected … ; and in a case it is determined in the test mode that the thermal water stop bypass valve is connected, … on condition that a flow rate detected by flow rate detector is lower than a predetermined threshold value in view of the further teachings of Zakryk to prevent hazardous conditions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528) as applied to claim 1 in further view of Halff (US Publication No. 20160245534) 
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein the controller executes the test mode when an instruction to make a test run of the water heating apparatus is given.
Halff teaches wherein the controller executes the test mode when an instruction to make a test run of the water heating apparatus is given (paragraph 0042: such modes can be selected via a user) to increase energy efficiency of the pump and increase operational longevity of the pump (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller executes the test mode when an instruction to make a test run of the water heating apparatus is given in view of the teachings of Halff to increase energy efficiency of the pump and increase operational longevity of the pump.
Claim 10 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528).
Regarding claim 10, the combined teachings teach a water heating system comprising (10): a water heating apparatus (10) according to claim 1 (see claim 1 rejection); and further teach a low-temperature water pipe that introduces the low-temperature water (Acker: 32, paragraph 0045) to the water entry port of the water heating apparatus (Acker: 12); a high-temperature water pipe (Acker: 26) that connects the hot water output port of the water heating apparatus (Acker: 12) and the hot water supply faucet (Acker: 38) to each other (Acker: Figure 1); the circulation pump (Acker: 30) arranged inside or outside the water heating apparatus (Acker: Figure 1); and the 
However, the combined teachings do not expressly teach as the circulation pump is activated while the hot water supply faucet is closed.
Kempf further teaches as the circulation pump (32) is activated while the hot water supply faucet is closed (column 26 lines 51 to 53, Mode: Pump on, valves closed, hot water line heats up) to automatically bypass water from a fixture so as to maintain hot water at the fixture (column 7 lines 46 to 47). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include as the circulation pump is activated while the hot water supply faucet is closed; whether the immediate hot water supply circulation path has been formed by connection of a thermal water stop bypass valve in view of the further teachings of Kempf to automatically bypass water from a fixture so as to maintain hot water at the fixture.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the controller determines that the immediate hot water supply circulation path has been formed without connection of the thermal water stop bypass valve when the temperature detector senses increase in temperature of the fluid to the criterion temperature while the circulation pump and the heating mechanism are active
Malky further teaches wherein the controller (220) determines that the immediate hot water supply circulation path has been formed (136, 138) without connection of the thermal water stop bypass valve when the temperature detector (150) senses increase in temperature of the fluid to the criterion temperature (152) while the circulation pump (140) and the heating mechanism (124) are 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Acker with wherein the controller determines that the immediate hot water supply circulation path has been formed without connection of the thermal water stop bypass valve when the temperature detector senses increase in temperature of the fluid to the criterion temperature while the circulation pump and the heating mechanism are active in view of the further teachings of Malky to identify system failures and improve efficient control.
Regarding claim 12, as applied to claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the temperature detector does not sense increase in temperature of the fluid to the criterion temperature in spite of lapse of a predetermined time period while the circulation pump and the heating mechanism are active.
Malky further teaches wherein the controller (220) determines that the immediate hot water supply circulation path has been formed (136, 138) by connection of the thermal water stop bypass valve when the temperature detector (150) does not sense increase in temperature of the fluid to the criterion temperature (152) in spite of lapse of a predetermined time period (paragraph 0114) while the circulation pump (140) and the heating mechanism (124) are active (paragraphs 0110 and 0112) to identify system failures and improve efficient control (paragraph 0082).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the temperature detector does not sense increase in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20170122575), in view of Sturm (US Publication No. 20060222349), Malky (US Publication No. 20160187894), and Kempf (US Publication No. 7073528) as applied to claim 10 in further view of Zakryk (US Patent No. 6109050).
Regarding claim 13, the combined teachings teach the invention as described above and further teach further comprising a flow rate detector (Acker: 42D) that senses a flow in the immediate hot water supply circulation path (Acker: hot water line and return line, Figure 1).
However, the combined teachings do not expressly teach wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector senses lowering in flow rate in the immediate hot water supply circulation path before the temperature detector senses increase in temperature of the fluid to the criterion temperature.
Zakryk teaches wherein the controller (2’) determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector (20) senses lowering in flow rate in the immediate hot water supply circulation path (Figure 1) … of the fluid to the criterion temperature (column 7 lines 33 to 57) to prevent hazardous conditions (column 7 line 38 to 47).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to include wherein the controller determines that the immediate hot water supply circulation path has been formed by connection of the thermal water stop bypass valve when the flow rate detector senses lowering in flow rate in the immediate hot water supply circulation 
Malky further teaches before the temperature detector senses increase in temperature (paragraph 0112) to identify system failures and improve efficient control (paragraph 0082).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further teaches before the temperature detector senses increase in temperature in view of the further teachings of Malky to identify system failures and improve efficient control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brandt (US Patent No. RE37745E) teaches a control system for a water heater. 
	Popper (US Publication No. 20120192965) teaches a water supply system with recirculation. 
	Krause (US Publication No. 20100089339) teaches a system and method for controlling a pump in a recirculating hot water system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762       

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762